DETAILED ACTION
Notice of Pre-AIA  or AIA  Status. 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	Claims 1-20 filed on 10/18/2019 are pending and being examined. Claims 1, 8, 15 are independent form.

35 USC § 101—Positive Statement
3.	Independent claim 8 is drawn to “[a] computer program product” including “one or more readable storage media” storing “program instructions”. The broadest reasonable interpretation (BRI) of the term “one or more readable storage media” consistent with Paragraph [0110] of the specification, is that it does NOT include transitory media (i.e., signals) within the scope. According to the specification, one skilled in art would NOT consider a transitory signal to be “one or more readable storage media". Thus, independent claim 8 and its dependent claims should NOT be rejected under 35 USC § 101.

Claim Objections 
4.	Claim 8 is objected to because of the following informalities: the claim recites “[a] computer program, the computer program product comprising:” However, there are no antecedent basis for “the computer program product”. For the purpose of examination, product, the computer program product comprising:” Appropriate correction is required.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1, 6, 8, 13, 15, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhong et al (“Application of a convolutional neural network in permeability prediction: A case study in the Jacksonburg-Stringtown oil field, West Virginia, USA”, Geophysics, 10/9/2019, hereinafter “Zhong”). 

Regarding claim 1, Zhong discloses a computer-implemented method (the method and system for training “a CNN regression model to estimate the permeability”; see Abstract), the method comprising: determining, by one or more processors (these HW related features are inherent in the “CNN regression model” in Zhong), at least one permeability model for, at least, one independent zone based, at least in part, on data associated with the, at least, one independent zone (the method may train a “CNN regression model for the 6 wells located in Jacksonburg-Stringtown oil field based on the data acquired from the 6 wells; see fig.3 and “Data Acquisition” on page 8/18); 
determining, by one or more processors, that the at least one permeability model for, at least, one independent zone is an optimal permeability model from a plurality of permeability models (the CNN regression model trained by the data acquired from the 6 wells has the best performance compared to another models trained by the data acquired from the 6 wells, such as GA-BP-NN model, and PSO-BP-NN model; see fig.7 and the paragraph right up “Discussion” on page 14/18; see also Table on page 11/18); and 
generating, by one or more processors, one or more predicted geographic images that are associated with, at least, the optimal permeability model for the, at least, one independent zone (the method may generate geologic feature images to train the CNN model for the 6 wells located in Jacksonburg-Stringtown oil field based on the data acquired from the 6 wells; see fig.5 and Section of “Image generation”  on pages 9/18-10/18).

Regarding claim 6, 13, 19, Zhong discloses: receiving, by the one or more processors, a user generated request to execute a prediction model for one or more geographic representations (the method may train a “CNN regression model for the 6 wells located in Jacksonburg-Stringtown oil field based on the data acquired from the 6 wells; see fig.3 and “Data Acquisition” on page 8/18); analyzing, by the one or more processors, the one or more geographic representations associated with the user generated request (see the relationship between the five geologic variables and the permeability shown fig.4); and identifying, by the one or more processors, the (i) one or more permeability models, (ii) one or more permeability data, (iii) one or more soil data, (iv) one or more identified features of terrain present in the captured image, (v) one or more meta data, (vi) one or more identification labels, and (vii) one or more permeability labels, contained within the one or more geographic representations (the method may train a CNN regression model based on the data of 5 variables acquired from the 6 wells and the generated feature images; see figs.3-5, and “Data Acquisition” and “image generation”).

Regarding claim 8, 15, each of them is an inherent variation of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2-4, 9-11, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong in view of AI-Ofi et al (US Pub 2019/0242221, hereinafter “AI-Ofi”). 

Regarding claim 2, 9, 16, Zhong discloses further comprising: 
receiving, by the one or more processors, data that includes, (i) one or more images (see “Input layer: geologic feature image with a pixel size of 5x32” in fig.1), (ii) one or more permeability data (see the output layer—permeability in fig.1), (iii) one or more soil data (the input data includes “five geologic variables”; see fig.1 and the paragraph right below “Dara acquisition” on page 8), and (iv) one or more meta associated with the permeability data and soil data (see the relationship between the five geologic variables and the permeability shown fig.4); analyzing, by the one or more processors, the (i) one or more images, (ii) one or more permeability data, (iii) one or more soil data, and (iv) one or more meta associated with the permeability data and soil data (see the relationship between the five geologic variables and the permeability shown fig.4, and the corresponding “geologic feature images” generated and shown in fig.5); partitioning, by the one or more processors, the one or more images into one or more independent zones based, at least in part, on a user generated request (wherein each geologic feature image at a specific depth/well corresponds to one permeability value; see fig. 5d); identifying, by the one or more processors, (i) one or more features regarding terrain of the one or more captured images (identify the relationships between the 5 variables and the feature images; see fig.6),

Zhong does not explicitly disclose “one or more permittivity data points contained within the captured images” as recited in the claim. However, it is common knowledge for one of ordinary skill in the art before the effective filling date of the claimed invention was made to know that the GR (Gamma ray) value contained within the corresponding geologic feature image indicates the electromagnetic properties including “permittivity”. As evidence, in the same field of endeavor, AI-Ofi teaches that a formation permeability Kg for a subterranean formation is determined by “dielectric constant” (permittivity                         
                            
                                
                                    ε
                                
                                
                                    r
                                
                            
                        
                    ) shown in Eq. (9).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the teachings of AI-Ofi into the teachings of Zhong by further comprising including dielectric measurement taught by AI-Ofi, in order to calculate a formation permeability Kg for a subterranean formation (AI-Ofi, see abstract).

Regarding claim 3, 10, 17, Zhong discloses the claimed invention except for analyzing “one or more permittivity data points”. As explained in the rejection of claim 2, AI-Ofi teaches this feature in the same field of endeavor. Thus, the claim is unpatentable over Zhong in view of AI-Ofi.

Regarding claim 4, 11, Zhong discloses the claimed invention except for analyzing “one or more permittivity data points”. As explained in the rejection of claim 2, AI-Ofi teaches this feature in the same field of endeavor. Thus, the claim is unpatentable over Zhong in view of AI-Ofi.

10.	Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al (“Application of a convolutional neural network in permeability prediction: A case study in the Jacksonburg-Stringtown oil field, West Virginia, USA”, Geophysics, 10/9/2019, hereinafter “Zhong”). 

Regarding claim 5, 12, 18, Zhong discloses the claimed invention except for “executing… a permeability comparison against each independent zone” as recited in the claim. The difference between the claimed invention and the method of Zhong is obvious for one of ordinary skill in the art. The former is to compare the permeabilities zone-by-zone using different models. The latter is to compare the permeabilities which includes 5 zones using different models, wherein each zone corresponds to a layer feature image, as shown in “Input” in fig.1. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to replace 5 layers/zones input data shown in fig.1 with one layer/zone input data recited in the claim. After then, one of ordinary skill in the art just uses the same training method as taught by Zhong to build a CNN model, a BP-NN model, a PSO-BP-NN model as listed in Table 1, and execute a permeability comparison against each independent zone from among the plurality of models trained. One of ordinary skill in  with one layer/zone since doing this would amount to a simple substitution of one well-established structure for another well-established structure to obtain predictable results.

11.	Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong in view of Sun et al (US 2007/0219725, hereinafter “Sun”).

Regarding claim 7, 14, 20, discloses the claimed invention except for determining a rate at which terrain contained within the one or more geographic representation erodes over a subsequent period of time, as recited in the claim. However, in the same field of endeavor, Sun teaches that a geologic model considers not only “permeability” and “porosity” such geologic properties but also “erosion rate” (see “Erosion Rate” from Paragraph [0062]-[0065], and see Paragraph [0003],  Paragraph [0012], and Paragraph [0021].) . It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Sun into the teachings of Zhong by further comprising calculating “erosion rate” taught by Sun, in order to build an experimentally-based geologic model (Sun, see para.12).

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        2/26/2022